OPINIÓN CONCURRENTE DEL
JUEZ PRESIDENTE SEÑOR TRAVIESO
Marzo 29, 1944
Estoy enteramente de acuerdo con la opinión emitida por el Juez Asociado Sr. De Jesús y creo como él que no procede *315expedir el auto de mandamus que se solicita. Su expedición en un caso como el presente equivaldría a declarar que las-disposiciones mandatorias de las secciones 16, 17, 18 y 19 de la Ley de Inscripciones, en cuanto a los requisitos que deberá cumplir todo elector que desee inscribirse, nada significan; que una petición de inscripción que se ajusta estrictamente a lo dispuesto en dichas secciones tiene el mismo valor y fuerza legal que otra que no ha sido firmada por el peticio-nario o por el testigo o por ninguno de los dos o que no-ha sido jurada ni por el peticionario ni por el testigo ante miembro alguno de la junta de inscripciones; y que las facul-tades que la Ley de Inscripciones confiere a la Junta Insular de Elecciones para inspeccionar y dirigir las inscripciones de nuevos electores en Puerto Eico, nada significan, siendo la única función de dicho organismo la de recibir las peti-ciones de inscripción, en cualquier forma en que las mismas; hayan sido otorgadas, y pasarlas al Superintendente General de Elecciones para formar con ellas el registro de electores.
No es posible aceptar -que el mismo legislador que ex-presó claramente su deseo de que las inscripciones se lleven a cabo pacíficamente y de acuerdo con la ley y que con ese mismo alto propósito confirió a la Junta Insular de Eleccio-nes las facultades necesarias para inspeccionar y dirigir esas inscripciones, tuviese en mente la idea de que el mejor modo de inspeccionar y dirigir unas inscripciones es cerrar los ojos ante las más flagrantes violaciones de la ley y dar a cualquier documento que llegue ante la Junta, aún cuándoen el mismo falten las firmas y el juramento requeridos por la ley, igual trato y consideración que a una petición de ins-cripción que prima facie se ajuste a los requisitos del estatuto.
Cuando la petición de inscripción cumple prima facie con todos los requisitos legales y no ha sido protestada, la Junta Insular de Elecciones y el Superintendente General de Elecciones tienen el deber ministerial de darle curso, inscribiendo el nombre del peticionario en la lista o registro-*316de electores. Ni la Junta ni el Superintendente estarían .autorizados para negarse a dar curso a una petición así ■otorgada, aún cuando se hiciera contra ella una imputación de fraude, pues la determinación de si hubo o no hubo fraude en su otorgamiento es una función judicial fuera de la juris-dicción de la Junta Insular y de la del Superintendente. Empero, cuando en contravención de lo dispuesto taxativa-mente en la ley, en la alegada petición de inscripción no aparece la firma del peticionario ni la del testigo, o cuando por la falta de la firma del funcionario que tomó o debió tomar el juramento, surge la presunción de que el juramento requerido por la sección 19 de la Ley de Inscripciones nunca fué prestado, la Junta y el Superintendente tienen el deber ministerial de rechazar el documento y de negarse a tratarlo y considerarlo como una petición de inscripción. Y al hacerlo así no están ejerciendo función judicial alguna, como no la ejerce el cajero de un banco que rehúsa pagar un cheque en el que no aparece la firma del librador* aún cuando su nombre aparezca impreso al margen del cheque. Una alegada petición de inscripción que no está firmada, o que -estando firmada presuntivamente no ha sido jurada por el peticionario, no es la petición de inscripción que da derecho a qúe se inscriba el nombre de un elector en el registro ofi-cial de electores.
El derecho al voto, como todos los derechos humanos de carácter político, tiene que someterse necesariamente a las reglas razonables que el poder legislativo ha creído prudente promulgar para proteger su ejercicio. El sufragio se con-vertiría en una farsa y en un grave peligro para las insti-tuciones democráticas, si todos los ciudadanos, incluyendo los legalmente incapacitados, pudieran ejercitarlo sin someterse a las restricciones y requisitos legales. El propósito fundamental de la Ley de Inscripciones — garantizar hasta donde sea humanamente posible unas elecciones honradas, prepa-rando de antemano un registro de electores legalmente capa-*317citados — quedaría burlado, si la Junta Insular de Elecciones se viese obligada a incluir en el registro los nombres de miles de supuestos electores, a base de documentos que por sí mismos demuestran, no un cumplimiento parcial o im-perfecto de la ley y sí el más absoluto incumplimiento de uno o más de los requisitos esenciales que de acuerdo con la ley debe cumplir toda persona que desee que su nombre sea incluido en el registro de electores. Ni la ignorancia de la ley, ni el incumplimiento o desobediencia de sus preceptos, pueden ser invocados como base para la reclamación de un derecho. Si sostuviéramos lo contrario, introduciríamos el caos en nuestro sistema electoral y abriríamos de par en par las puertas al fraude.
Convenimos con los peticionarios en que cada uno de ellos tiene el derecho individual de controvertir la presunción de que su petición no fue jurada, como lo requiere la ley, o de exponer las razones, si algunas tuviere, por las cuales la petición no fué firmada por él o por el testigo de identifica-ción. Si el elector peticionario en realidad prestó el jura-mento de ley, la negligencia del funcionario que administró el juramento no debe ser considerada como causa suficiente para privar al peticionario de su derecho al voto. Es al peticionario que presuntivamente dejó de cumplir la ley a quien corresponde controvertir la presunción, recurriendo a los tribunales de justicia para la protección de su derecho. Mientras la presunción de incumplimiento esté en pie, la Junta Insular de Elecciones debe abstenerse de practicar la inscripción.
La evidencia practicada durante el curso de este proce-dimiento demuestra claramente que existe un defecto fundamental en nuestra Ley de Inscripciones. El término fijado para la inscripción de nuevos electores — prácticamente me-dio día para los hombres y medio día para las mujeres — es sumamente corto. No vemos razón alguna que justifique esa irrazonable limitación y que impida que se fije, como se ha *318hecho en la mayoría de los Estados de la Unión, un' término suficientemente amplio, en algunos casos de varios meses con anterioridad a las elecciones, para que las inscripciones puedan verificarse cómodamente y sin esa festinación que parece haber sido la causa principal del gran número de peticiones incompletas que han aparecido en las últimas ins-cripciones.
La expedición del mandamus solicitado no es el remedio adecuado para resolver la situación que se ha presentado a la consideración de esta Corte Suprema. Las deficiencias en la Ley de Inscripciones deben ,ser corregidas por la Asam-blea Legislativa. El elector que crea que su nombre ha sido ilegalmente excluido del registro de electores puede recurrir a los tribunales competentes en demanda de protección para su derecho individual como elector.
OpixiÓN emitida por el
Juez Asociado Señor Todd, Jr.
Después de haber considerado detenida y cuidadosamente las alegaciones de las partes y la prueba presentada por ellas, somos de opinión que este caso sólo presenta una cues-tión fundamental, a saber: ¿ Tiene la Junta Insular de Elec-ciones poder para cancelar peticiones de inscripción que no fueron protestadas ante las Juntas de Inscripciones que ac-tuaron durante los días 15 y 16 de enero de 1944?
Alegando que la Junta Insular de Elecciones carece de autoridad para aprobar ciertas reglas que tienden a reco-nocerle dicho poder, los peticionarios han solicitado de esta corte que expida un auto perentorio de mandamus dirigido a dicha Junta y al Superintendente de Elecciones para que procedan a incluir en las listas y libros de registro de elec-tores los nombres de 85,019 electores que se inscribieron en las inscripciones celebradas en los días mencionados.
El Superintendente de Elecciones se allanó a la petición. La Junta Insular de Elecciones, representada por una ma-yoría de sus miembros se ha opuesto y asimismo, el Partido *319Unión Republicana cuya intervención se admitió por la Corte. Ambos alegan que, haciendo caso omiso de las reglas a que se refiere la petición, la Junta Insular de Elecciones tiene dicho poder de acuerdo con la Ley de Inscripciones de 1939 (Ley núm. 19 de 10 de junio de 1939) y la Ley Electoral vigente. Sostienen, además, que el litigio de clase es impro-cedente en este caso porque no existe “comunidad de inte-rés” entre el peticionario David Benjamín Cruz y sus representados.
En cuanto a esta última cuestión nos bastará con decir que si la Junta Insular de Elecciones carece de poder para cancelar inscripciones de electores, es obvio que entre el peticionario David Benjamín Cruz y sus representados existe una “cuestión común de derecho’ que afecta “los distintos derechos” y, por tanto, puede solicitar un “remedio común”, según se provee en la Regla 23(a) (3) de las Reglas de Enjuiciamiento Civil aprobadas por esta Corte Suprema. Véanse 30 Michigan Law Review 878; 30 Cal. Law Review 350; 19 Cornell Law Quarterly 399; Weeks v. Bareco Oil Co., 125 F. (2d) 84, y Cf. Rivera v. Tugwell, Gobernador, 59 D.P.R. 841.
 No creemos propio, dada la conclusión a que hemos llegado, entrar a considerar y resolver las demás cuestiones legales planteadas por las partes. La cuestión primordial envuelta es una de jurisdicción y ante ella carecen, por el momento, de importancia todas las demás. Está envuelta, además, en dicha cuestión jurisdiccional, y de sú resolución depende, si 85,019 personas que, presuntivamente quedaron inscritas como electores, por no haber sido protestadas bajo juramento sus peticiones, pueden ser excluidas de las listas provisionales o definitivas de electores, sin ser oídas, y debe imponérseles la obligación de ser ellas quienes ejerciten acciones independientes o conjuntas, para obtener que sus nombres sean incluidos en dichas listas.
Los demandados al anunciar la teoría de su caso el día de la. vista, expresamente hicieron constar que la actuación *320que en su día pueda tomar la Junta Insular de Elecciones está autorizada por Ley. En su alegato escrito se limitan a especificar los requisitos que exige la Ley de Inscripciones a ser cumplidos por los que pretendan inscribirse y por los funcionarios de las Juntas de Inscripciones. No han citado los demandados disposición alguna de la ley que expresa-mente autorice a la Junta Insular de Elecciones a cancelar una petición de inscripción que no ha sido protestada. Tanto por las alegaciones como por la prueba es un hecho admitido y probado que en las 85,019 peticiones de inscripción existen distintas omisiones, defectos, errores e irregularidades. Em-pero, esas mismas omisiones, defectos, errores e irregulari-dades existían en dichas peticiones los días 15 y 16 de enero de 1944 cuando las Juntas de Inscripciones declararon termi-nadas las inscripciones y enviaron dichas peticiones, sin-protesta alguna, a la Junta Insular de Elecciones. ¿Puede la Junta Insular de Elecciones discreeionalmente y ejerci-tando un poder implícito, negarse a incluir dichas peticiones en las listas de electores o tiene por el contrario el Superin-tendente General de Elecciones y la Junta el deber ministerial de incluirlas? Veamos la ley primero, en tanto en cuanto ella se refiere a la Junta Insular de Elecciones y luego en términos generales.
La sección 1 de la Ley de Inscripciones de 1939 expresa el propósito de la misma diciendo:
" Sección 1. — El propósito do esta Ley es establecer un nuevo sis-tema de inscripción de electores, sin necesidad de derogar totalmente la ‘Ley Electoral’ de Puerto Rico, y la presente se entenderá que es enmendatoria de la referida ‘Ley Electoral’ de Puerto Rico, en todo lo que se relacione con la inscripción de electores, y nada más.’’ (Bastardillas nuestras.)
La sección 4 limita expresamente la intervención de la Junta Insular de Elecciones en las inscripciones a “la ins-pección y dirección de las inscripciones en Puerto Eico . . .”
Por la sección 5 se le ordena a dicha Junta para que proceda “a agrupar o dividir los diferentes barrios urbanos *321o rurales de cada precinto en colegios de inscripción” de acuerdo con el resultado de las elecciones generales anterio-res. Aun cuando por la sección 6 se autoriza a la Junta Insular de Elecciones a nombrar “tantas Juntas de Inscrip-ciones para la inscripción de electores para cada precinto como colegios hubiere en el mismo,” lo cierto es que estas Juntas de Inscripción no son nombradas por la Junta sino, según provee la misma sección, por el Superintendente General de Elecciones a propuesta, cada miembro, por el órgano director central o local del partido que represente. Es al ocurrir una vacante en dichas juntas que la Junta Insular provee la forma de cubrirla “siempre teniendo en cuenta que el sustituto deberá pertenecer al mismo partido” del que ocasionó la vacante.
Por la sección 8 la Junta Insular, en todo año de eleccio-nes, mediante resolución aprobada por el Gobernador de Puerto Rico, debe fijar un sábado para la inscripción de electores mujeres y el día siguiente para la inscripción de electores varones. Y dice entonces esta sección que “en dichos días se llegarán a cabo inscripciones en toda la Isla de Puerto Rico con el fin de que se hagan las inscripciones de aquellas personas que no estuvieren debidamente inscritas como electores, y legalmente tuvieren derecho a la inscrip-ción, y de aquéllos que, estando inscritos, hubieren estable-cido su domicilio en el respectivo precinto con un año de anterioridad al día que se celebren las elecciones. La ins-cripción comenzará a la una de la tarde ... y continuará hasta que se haya- inscrito todo elector presente en el colegio respectivo.”
La sección 11, a su final, dispone que “La Junta Insular de Elecciones queda autorizada, para dictar aquellas reglas y resoluciones que garanticen y aseguren para el elector la inscripción que por esta Ley se provee.” .
Y, por la sección 2!5, se autoriza a la Junta Insular de Elecciones para que, de tiempo en tiempo, dicte reglas con-*322ducentes “a llevar a cabo inscripciones pacíficas y legales y podrá llevar a cabo el trabajo de preparación y supervi-sión de dichas inscripciones a través de las juntas locales de elecciones ...”
Por último, la sección 31 declara expresamente que “todas aquellas disposiciones de la referida Ley Electoral que no están en conflicto con las disposiciones de ésta, podrán ser aplicadas por la Junta Insular de Elecciones, siempre que fuere necesario, para llevar a cabo unas inscripciones pa-cíficas y legales.” (Todas las bastardillas nuestras.)
Revisadas, sucintamente, todas las disposiciones de la Ley de Inscripciones que se refieren a la Junta Insular de Elecciones, debemos, de acuerdo con la sección 31 que aca-bamos de citar, revisar también la Ley Electoral vigente, para ver si en ella hay alguna disposición que autorice a la Junta Insular de Elecciones a actuar en relación con la, ins-cripción de electores.
Las únicas secciones son la 25 y la 31, las cuales, en lo pertinente, copiamos al margen.(1)
*323Somos de opinión qne ninguna de las disposiciones con-tenidas en estas leyes concede a la Junta Insular de Eleccio-nes poder alguno para que, actuando como organismo ape-lativo, resuelva, sin dar oportunidad alguna al elector cuya petición ante las Juntas de Inscripción no fué protestada, que su nombre no debe ser incluido en las listas y libro de registro de electores e Inscritos. (2) Una mera lectura de la sección 31, supra, demuestra que, en el único caso espe-cífico en que se autoriza la exclusión de electores inscritos, el Superintendente de Elecciones tiene que notificar al inte-resado para que pueda presentar evidencia y luego se le concede una apelación judicial. Es decir, al 'inscrito se le oye y tiene su día en corte.
La intención legislativa de que el derecho al voto que le reconoce la Carta Orgánica y la Ley Electoral a los electores capacitados de Puerto Rico no sea eliminado sin el debido procedimiento de ley, está claramente expresado tanto en la Ley de Inscripciones como en la Ley Electoral. Veamos, también en detalle sucinto, lo que dichas leyes proveen al efecto.
La Ley de Inscripciones en su sección 7 dispone que las facultades de la Junta de Inscripciones son “ meramente ad-ministrativas, o sea para recibir e investigar las peticiones de inscripción, tomar juramento de las mismas a los electores, diligenciar las protestas de las inscripciones mediante cons-tancia del hecho al dorso de la inscripción y remitir al juez de la corte municipal o de paz . . . las inscripciones pro-testadas, y dicho juez decidirá mediante vista pública, sobre *324los méritos de la inscripción o protesta, aceptándola o dene-gándola(Bartardillas nuestras.) Después se provee que las decisiones de dichos jueces serán apelables para ante las cortes de distrito correspondientes y las de estas cortes serán revisables mediante certiorari por esta Corte Suprema.
La sección 10 de la misma ley dispone quiénes pueden protestar la inscripción del elector y de nuevo repite el pro-cedimiento a seguirse. (3) Y la sección 11 provee que al elector cuya inscripción ha sido protestada se le entregará uno de los duplicados haciéndose constar al dorso de la petición el hecho de haber sido protestada y también impone a la corte que haya dictado decisión final resolviendo que la inscripción es legal, el deber de expedir al elector un certi-ficado de tal hecho.
Las secciones 13 y 15 proveen para la corrección de cual-quier petición que se haya hecho erróneamente o para que al elector se le haga una nueva antes de abandonar el cole-gio el mismo día de las inscripciones.
Tenemos, por lo tanto, en la Ley de Inscripciones, un procedimiento claro y conciso, no sólo en cuanto a la forma de protestar una inscripción y quién puede hacerla, sino que también en cuanto a la intervención judicial, desde las cor-tes de paz'hasta la Corte Suprema, en la determinación de la legalidad de una inscripción.
*325La sección 30 de la Ley Electoral provee otros medios para obtener la exclusión de electores de las listas provisio-nales de inscripciones, y ya hemos citado la sección 31 que provee el procedimiento a seguirse ante el Superintendente de Elecciones. Ann cuando la Junta Insular le ordene al Superintendente cancelar, una inscripción, en este procedi-miento especial, la sección 32 expresamente dispone que el interesado “podrá apelar de la resolución de dicha junta ante la corte municipal del municipio a que correspondiere dicha lista de inscripciones” o ante la corte de paz si no existe corte municipal en el municipio. Ante dichas cortes al interesado se le da amplia oportunidad de presentar prueba pues se faculta a las mismas para “citar y oír testigos y para exigir y examinar los documentos y pruebas que fueren pertinentes para poder llegar a una determina-ción sobre los hechos y la ley en esos casos.”
De suma importancia consideramos, además, el tercer párrafo de la sección 61(d) de la Ley Electoral que, en lo pertinente, textualmente dice:
‘ ‘ En caso de que apareciere ilegalmente incluido en las • listas electorales un elector que no tuviere las debidas eualificaeiones de acuerdo con la ley para votar en unas elecciones, cualquier otro elector podrá solicitar de la corte de distrito de su domicilio que dicho elector sea eliminado de las listas electorales y la corte así lo hará, debiendo estas solicitudes hacerse antes del día 15 de sep-tiembre del año de elecciones y las cortes de distrito dictar senten-cia a más tardar el 30 de septiembre del mismo año; ...”
Tenemos, además, que la sección 61(c) dispone que “cualquier inspector, recusador o elector dentro de un cole-gio, podrá recusar a un votante antes de que éste deposite su voto” aunque la recusación no impedirá que el elector vote, y la sección 70 dispone que “si un recusador tuviere razones para suponer que alguna persona está votando ile-galmente, podrá recusar el- voto de dicha persona por cual-quier motivo que hiciere ilegal dicho voto a virtud de las disposiciones de esta Ley, pero dicha recusación no impedirá *326que 'dicha persona vote.” (Bastardillas nuestras.) Se pro-vee entonces la forma de las recusaciones, que deben ser juradas.
Por último, la sección 70(a) dispone, en lo pertinente, que:
“. . . Si posteriormente a unas elecciones se demostrare por una corte competente que una papeleta recusada fue votada por un elector sin derecho a votar en esas elecciones por no poseer los requisitos que fija la lev para poder votar, la corte podrá ordenar la anulación de su voto y ordenará, además, a la Junta Insular de Alecciones a rectificar el informe del escrutinio correspondiente, a los fines de dar cumplimiento a las disposiciones de la sección 91 de la pre-sente Ley.” (4)
Las secciones 71(a) y 72 proveen las penalidades para todo recusador que recusare el voto de un elector legal sin tener razón para creer que el elector está votando ilegalmente y para todo elector que votare o intentare votar ilegalmente.
El cuadro que presentan todas estas disposiciones de ley demuestran que la Legislatura de Puerto Rico tuvo buen cuidado de proveer los remedios legales adecuados para que se pueda obtener, antes del día de las elecciones, que se eliminen de las listas electorales los nombres de todas aque-llas personas que estuvieren, por cualquier motivo, ilegal-mente inscritas. Estos remedios son: 1, el procedimiento de protestas iniciado por las Juntas de Inscripción y apela-ble a las cortes (Secciones 7 y 10, Ley de Inscripciones); 2, el procedimiento de recusación y exclusión iniciado por cualquier elector ante el Superintendente de Elecciones, resuelto pox la Junta Insular de Elecciones y apelable a las cortes (Secciones 30, 31 y 32 Ley Electoral), y 3, la acción ordinaria iniciada en una corte de distrito por cualquier elector (Sección 61(d) Ley Electoral). Demuestra, además, que, el mismo día de las elecciones, si dichas personas no *327han sido eliminadas de las listas, pueden ser recusadas al votar, bien por otro elector o por nn recusador (Secciones 61(c) y 70 Ley Electoral) y, por -último; qne ann después de las elecciones, los votos de dichas personas pneden ser anu-lados por las cortes (Sección 70 (a) Ley Electoral).
Ante esta situación legal, resolvemos que el poder de la Junta Insular de Elecciones en cuanto a cancelación de ins-cripciones, está limitado por la sección 31 de la Ley Electoral, supra, y cumpliendo el procedimiento allí provisto, a ordenar al Superintendente de Elecciones que cancele aque-llas inscripciones ilegales contra las cuales se ha hecho y presentado una petición de exclusión, y aún en dichos casos los interesados pueden apelar para ante las cortes. (Sec-ción 32, Ley Electoral.)
La cancelación de una inscripción, como lo demostró la prueba presentada en este caso, depende en cada caso de la adecuada determinación de distintas cuestiones de hecho y de derecho.- Es una función claramente judicial. Tomemos, como ejemplo, las 50,140 peticiones, incluidas entre las 85,019 objeto de este recurso, en las cuales se alega que los peticionarios no juraron sus peticiones por el hecho de que no aparece la firma del miembro de la Junta de Inscripcio-nes que tomó dicho juramento. No tenemos duda de que la ausencia de dicha firma en el jurat levanta una presunción de que el juramento no fué prestado en dichos casos. ¿Quiere esto decir, sin embargo, que los 50,140 peticionarios no pres-taron dicho juramento y que debe privárseles del derecho al voto eliminando sus nombres de las listas electorales sin dárseles una oportunidad de ser oídos? Tratar de interpretar la ley en ese sentido sería,' un absurdo. No sólo la prueba presentada en este caso demostró que esa presunción puede ser destruida, sino que la jurisprudencia sostiene que esa prueba es admisible.
En el caso de Cusick’s Election, 136 Pa. 459, 20 Atl. 574, (1890), se resolvió que la ausencia de un jurat levanta una *328presunción de qne el juramento no fue tomado, pero que dicha presunción podía ser refutada por prueba de que en efecto fue administrado. La corte dijo:
“¿Por qué debe el elector perder su voto por la negligencia del funcionario de la ley de hacer constar el juratf Tal equivocación puede haber sido no sólo inocente, sino que es probable que ocurra m un colegio aglomerado (crowded), especialmente en vista del he-cho de que los funcionarios electorales, en muchas ocasiones, no tie-nen experiencia.” (Bastardillas nuestras.)
No hemos de citar más casos sobre esta cuestión especí-fica. Para otros sosteniendo la misma doctrina, véanse las monografías en 1 A.L.R. 1568 y 116 A.L.R. 587. Empero, el caso de Gusich, supra, demuestra que los hechos que la prueba, tanto de los peticionarios como la de los demandados en el caso de autos, evidenció, no ocurren sólo en Puerto Rico en el año 1944 sino que otros similares también ocurrían en Pennsylvania en el año 1890.
La determinación de lo que en realidad ocurrió en cada caso específico de esos 50,140, no es función que compete a la Junta Insular. Es una de carácter judicial. Cf. Roca v. Junta Insular de Elecciones, 35 D.P.R. 642, en el cual en relación no ya con unas inscripciones sino con unas eleccio-nes, resolvimos que “Cuando existe fraude, cuando se come-ten errores fundamentales de ley, no es la Junta Insular, sino las cortes de justicia de acuerdo con todos los prece-dentes, las llamadas a resolver los casos.” (Bastardillas nuestras.)
Es cierto que también se alega que existen, entre las 85,019 peticiones atacadas, 365 que no aparecen -firmadas por los peticionarios y otras 5450 en las cuales, no sabiendo los peticionarios escribir, no tienen la firma del testigo de iden-tificación,.y se sostiene que en cuanto a éstos no puede haber duda de que no ha existido inscripción alguna. Considera-mos que, al igual que las demás omisiones, defectos y errores contenidos en los distintos grupos detallados en el Exhibit *3291 de los peticionarios, corresponde a las cortes de justicia resolver sobre la legalidad de dichas inscripciones. Cf. Funkhouser v. Lanfried, 22 S.E. (2d) 353.
En el caso de Pierce v. Superior Court, 1 Cal. (2d) 759, :se inició por el Procurador G-eneral un procedimiento a nombre del Estado de California en contra de 24,000 elec-tores inscritos, con el fin de cancelar sus inscripciones. Aun cuando no existía estatuto alguno autorizando el procedi-miento, la Corte Suprema resolvió que “El derecho del Estado de proceder en equidad . . . para purgar el ‘gran registro’ de inscripciones fraudulentas no puede ser cues-tionado seriamente. Es una de las altas prerrogativas del Estado proveer y asegurar unas elecciones honradas.” Dicho procedimiento fué reconocido a pesar de existir en California el artículo 1109 del Código Político autorizando acciones similares por “cualquier persona”. Esto no obs-tante, la corte expidió un auto inhibitorio prohibiendo la •continuación del procedimiento en la corte inferior por ha-berse demostrado que los 24,000 electores no habían sido emplazados.
Asumiendo, sin resolverlo, que El Pueblo de Puerto Rico representado por el Procurador General pueda iniciar un procedimiento similar ante las cortes competentes, ésa sería otra forma de obtener la cancelación de inscripciones ilega-les. Pero aun en un caso de esa naturaleza siempre habría que cumplir con el requisito previo de citar y oír a los inte-resados, Como se dice en el caso de Pierce, supra: “Antes que el derecho al voto pueda ser denegado a un individuo debe notificársele y dársele la oportunidad de ser oído en la forma provista por ley.”
La cancelación por la Junta Insular de Elecciones de las 85,019 peticiones envueltas en el caso de autos, privaría a 85,019 personas, presuntivamente cualificadas, de su derecho al voto. Nada hemos encontrado en la ley que autorice a la Junta Insular de Elecciones a actuar como un tribunal *330apelativo de las juntas de inscripciones y a ejercitar fun-ciones judiciales. Si la ley le concediera dicho poder, sin proveer la debida citación y audiencia de los interesados, sería nula. Más claramente lo sería, de prevalecer la con-tención de los demandados. Por el contrario, la ley provee amplias salvaguardias para que, si en efecto esos 85,019 inscritos no tienen derecho a figurar en las listas electorales y, por tanto, a votar, sus nombres puedan ser excluidos de dichas listas, antes de las elecciones, y aun después de celebradas éstas, que sus votos sean anulados.
La sección 217 de la Ley Electoral impone al Superinten-dente General de Elecciones el deber, que consideramos ministerial, de “preparar una lista para cada precinto . . . de los electores nuevamente inscritos” y de enviar copias no más tarde del 31 de marzo del año en que se celebren elecciones, a los presidentes de la junta local de elecciones y a los presidentes de los partidos políticos principales. La sección 25 de la misma ley, supra, impone a la Junta Insular de Elecciones el deber, que también consideramos ministerial, de llevar, además de un libro registro de electores, un archivo de las peticiones de inscripción. El Superinten-dente General de Elecciones se ha allanado a cumplir dicho deber, pero no así la Junta Insular. Debe, por tanto expe-dirse el auto de mandamus perentorio solicitado.
Hasta aquí la ponencia que no mereció la aprobación de una mayoría del tribunal. La división, por empate en la votación de sus jueces, trae como consecuencia que una cues-tión de tanta importancia y trascendencia como la envuelta en este caso, quede sin resolver afirmativamente en una u otra forma. Porque, aun cuando la Junta Insular de Elec-ciones podrá ahora actuar en la forma que desee, no es porque una mayoría-de este tribunal así lo haya resuelto, sino porque se necesita una mayoría para impedir que actúe, a nuestro juicio, ilegalmente. Empero, el efecto de esta división y el reconocimiento que la opinión contraria hace *331de poderes implícitos en la Junta, es ignal a qne se hubiera denegado el auto en sus méritos por mayoría del tribunal.
La trascendencia del precedente que se pretende estable-cer reconociendo poderes implícitos a la Junta Insular de Elecciones hace necesario algunos comentarios adicionales de nuestra parte en relación con la opinión del Juez Asociado Sr. De Jesús.
En primer término, aun cuando la Junta Insular de Elecciones, tanto en su contestación como al exponer la teoría de su caso en la'vista oral, sostuvo que era la propia ley la que le daba el poder para actuar y no las reglas por ella aprobadas, se sostiene en dicha opinión que la Junta tiene dicho poder'porque las secciones 4 y 25 de la Ley de Inscripciones le confieren la facultad de aprobar reglas para llevar a cabo las disposiciones de la ley y especialmente inscripciones pacíficas y legales, y además porque la Junta Insular aprobó otras reglas,en el año 1940, después de las inscripciones, con el fin de corregir errores en las peticiones de aquel año. En cuanto a estas reglas aprobadas por una junta en la cual no tenían voz ni voto los aquí demandantes, no puede sostenerse que les obligue a reconocer la validez de la actuación de la actual Junta y tampoco está obligado este Tribunal a resolver el presente caso reconociendo a dicho organismo un poder que la ley no le concede, por el heclm de que en el pasado lo haya ejercitado ilegalmente.
El poder que le concede la ley a la Junta Insular de Elec-ciones para aprobar reglas, es sencillamente con el fin de llevar a cabo inscripciones pacíficas y legales. Se refiere,, a nuestro juicio, al período que la misma ley señala para dichas inscripciones, y que, en este caso, terminó en los días 15 y 16 de enero. Que esto es así lo demuestra la última oración de la sección 11, que ya hemos citado anteriormente,, y a virtud de la cual la Junta Insular queda autorizada para dictar aquellas reglas y resoluciones que garanticen y asegu-ren para el elector la inscripción que por la ley se concede.
*332Sostener que ese poder incluye, implícitamente, el de -cancelar peticiones de inscripción, nos parece un absurdo. Si la Legislatura de Puerto Rico Rubiera tenido la intención de conceder una facultad tan amplia a la Junta Insular, expresamente lo Rubiera hecRo constar, y además, Rubiera -concedido al elector el recurso de apelación para ante las cortes de justicia, al igual que lo hizo en los casos de peti-ciones protestadas y recusadas. Reconocerle este poder implícito a la Junta Insular es convertirla en el tribunal más poderoso de Puerto Rico. Sin tener que cumplir con ningún requisito previo de notificación al interesado; sin concedér-sele una vista para tener la oportunidad de defender la le-galidad de su inscripción, y, por último, sin que en ninguna forma se le notifique personalmente la decisión de la Junta cancelando su inscripción, es decir, sin cumplirse con los más rudimentarios elementos de un debido procedimiento de ley, se le privará del derecho al sufragio.
No está de más hacer constar aquí que el sufragio es un derecho concedido por nuestra Carta Orgánica a los ciuda-•danos de los Estados Unidos que Rayan cumplido 21 años de edad y que tengan las demás condiciones prescritas por la Legislatura de Puerto Rico. Es en el sentido de que los ciudadanos mayores de 21 años reúnan o no esas condiciones adicionales, que puede considerarse como un privilegio. No podemos aceptar, por tanto, que por la acción ilegal de una Junta se pueda privar a ningún ciudadano de ese derecho. En los recientes debates en el Congreso de los Estados Unidos en relación con la forma en que habrán de ejercitar el sufragio en las próximas elecciones los soldados que se encuentran en los distintos frentes de batalla, se ha demos-trado el interés que la Nación y los Estados individualmente tienen en garantizar a dichos soldados para que puedan ejercitar ese derecho. Y esto es así, precisamente porque esta guerra se está librando para que podamos conservar y continuar disfrutando de la forma democrática de gobierno *333en la cual imperan las leyes y no el mandato ilegal de una persona o de una Junta.
Somos de opinión que si la Junta Insular de Elecciones tiene el poder implícito que le reconoce la opinión contraria,, no hay duda alguna de' que también tiene dicho poder para cancelar, sin el debido procedimiento de ley, cualquiera o todas las demás peticiones de inscripción de las 277,000 objeto de las últimas inscripciones, y aun para ordenar la eliminación de las listas electorales de los nombres de aquellos electores que desde hace muchos años han figurado en ellas, cuando por cualquier motivo la Junta determine que están ilegalmente incluidos en las mismas. El próximo paso podría ser reconocerle poderes implícitos, cuando rea-lice el escrutinio de las elecciones, para resolver si ha existido fraude o se han cometido errores fundamentales de ley, a pesar de que hemos resuelto en el caso de Boca, supra, que ésa es función judicial.
Aceptamos que debemos presumir que los deberes de un cargo han sido cumplidos con regularidad, pero esto no quiere decir que tenga que haber fraude de clase alguna para que la Junta Insular con el poder implícito que se le quiere reconocer pueda eliminar, sin previo aviso, a todas aquellas personas que a su juicio están incluidas indebida-mente en las listas electorales. Esas personas podrían en-terarse del hecho consumado, por la prensa, si es que pueden comprar o adquirir en otra forma el diario que publique la noticia. Si no sabfe leer no se nos dice de qué medios se valdrá para enterarse.
La opinión contraria de hecho lo que hace es resolver el caso en sus méritos. Nosotros nos limitamos a decir que todos los 85,019 electores presuntivamente inscritos están sujetos a ser recusados en las distintas formas que aparecen de la ley y a las cuales nos hemos referido Anteriormente. La determinación de si son tales electores o no, es una cuestión judicial y, a nuestro juicio, no es la Junta la llamada *334a determinar si existe una cuestión judicial y luego proceder a resolverla.
De acuerdo con los términos de nuestra opinión, hemos •demostrado las distintas formas en que podrá conseguirse, por los partidos afectados, que aquellos electores que no deban figurar en las listas electorales puedan ser eliminados antes de las elecciones y aun después de celebradas éstas que sus votos sean anulados. Frente a estos remedios ade-cuados se sostiene en la opinión contraria que los electores que ahora sean eliminados por la Junta Insular de Eleccio-nes pueden “establecer el recurso que corresponda para lograr su inclusión, si es que tienen derecho a ello”. ¿Qué remedio? La ley no lo provee. Además, la conclusión está predicada en el hecho de que constituyó suficiente notifica-ción al elector cuyo nombre ha sido eliminado el hecho de que puede enterarse por las listas que se exhiban al público n por las del comité local de su partido. Rechazamos la afir-mación de que constituya una “frívola contención” sostener que esa clase de notificación no imponga al ciudadano “una obligación que él no viene obligado a cumplir”. - ¿Qué ley le impone ese deber? ¿Qué precepto de ley establece esta novel forma de notificar a un ciudadano a quien se le priva de su derecho al voto sin haberlo oído siquiera? En cuanto a los avisos o notificaciones por medio de la prensa también es necesario para que sean válidos que un estatuto los autorice. La Ley Electoral nada dispone. Seguimos, por tanto, dentro del campo de los poderes y deberes “implícitos”.
El triplicado de la petición de inscripción que se entrega al elector, de acuerdo con la sección 11 de la Ley, sin que en el mismo se haya hecho constar protesta alguna, constituye para él su certificado de que ha quedado debidamente inscrito. Es cierto que él ha podido investigar, antes de salir del cole-gio, que dicho triplicado estuviera completo, pero el hecho de que no lo hiciera puede depender de distintas cuestiones de hecho que a su vez envuelven cuestiones de derecho — y esto *335demuestra el carácter judicial de su determinación — y no de-bemos resolver que la Junta Insular tiene a priori el poder implícito de cancelar toda petición que, a su juicio y ex parte, no reúna todas las condiciones que la ley exige. Por ejemplo, pueden existir casos entre las 85,019 peticiones, en los cuales el triplicado entregado al elector esté completo y los miem-bros de la Junta de Inscripciones o alguno de ellos, por error o negligencia, no hayan firmado el original y el duplicado. ¿Puede sostenerse que no sean éstos casos típicos que envuel-ven una cuestión judicial a ser resuelta por las cortes?
Las secciones 7 y 10 de la Ley de Inscripciones no limitan •en forma alguna los motivos por los cuales se puede protestar la inscripción de un elector. Cualquier miembro de la Junta de Inscripciones pudo protestar una o todas las 85,019 pape-letas por cualquiera de los defectos que contienen. No se debe confundir los motivos de recusación, que sí están limitados por la sección 30 de la Ley Electoral, con los motivos de pro-testa que el legislador tuvo buen cuidado de no limitar en forma alguna. Y esto es así, porque si la protesta fuera igual que una recusación, ¿para qué tenía el legislador que proveer dos etapas y procedimientos distintos para obtener el mismo resultado por los mismos motivos? Debemos interpre-tar estas leyes por lo que ellas mismas dicen para que así pueda cumplirse con la intención legislativa al aprobarlas.
En cuanto ál poder de la Junta Insular, de acuerdo con la sección 25, ésta dispone, primero, que se llevará un libro de electores con arreglo a las fechas de sus peticiones de inscrip-ción y además un archivo de peticiones de inscripciones, con sus certificados de inscripción correspondientes, y que dicho archivo servirá de comprobación de los asientos del registro. En ninguna parte de la sección 25, o de alguna otra sección de la ley, se provee que la inscripción no se consuma hasta que la Junta Insular pasa sobre la petición y ordena su inclu-sión en el libro de electores. Si la ley contuviera esas dispo-siciones, ¿por qué decir entonces que el poder de la Junta *336Insular es implícito ? De haberlas contenido seguramente que los peticionarios no hubieran iniciado esta acción.
La sección 11 es terminante y por sí sola decisiva de la cuestión planteada en este caso. Dice así:
“Sección 11. — A cada elector cuya inscripción fuere recibida por la junta de inscripciones se le entregará debidamente firmado por los miembros de la junta uno de los duplicados; otro quedará en poder’ de la junta local de elecciones y el original se enviará al Superinten-dente General de Elecciones para preparar las listas de votantes. Cuando una petición de inscripción fuere protestada, se entregará al elector uno de los duplicados en la misma forma que en el caso de cual-quier -otra inscripción, pero se hará constar al dorso de la petición él hecho de haber sido protestada. Si finalmente se resolviere que su inscripción es legad, la corte que haya dictado la decisión final expedirá al elector, libre de honorarios, un certificado de tal hecho.” (Bas-tardillas nuestras.)
Establece el hecho de que es la Junta de Inscripciones quien, al dar por recibida la inscripción del elector, le entre-gará uno de los duplicados de la petición debidamente firmado-por los miembros de la Junta, quien conservará otro y el original se enviará al Superintendente G-eneral de Elecciones para preparar las listas de votantes. La Junta Insular de Elecciones no interviene, no revisa, no ordena, no se le da intervención alguna. Es el Superintendente General a quien directamente se envían los originales de las peticiones para preparar las listas de electores nuevamente inscritos según se-provee en la sección 27 de la Ley Electoral.(5) Esta sección tampoco da intervención de clase alguna a la Junta Insular. ¿Cómo puede sostenerse, entonces, que ella tenga poder, no ya implícito sino concedido por la ley, para pasar sobre las peticiones de inscripción y ordenar o no su inclusión en el ar-chivo y en las listas provisionales? Son las cortes, en los *337casos de peticiones protestadas, las que resuelven, de acuerdo' con la sección 11, snpra, si la inscripción es legal o no. Con-trario a lo que se dice en la opinión que rebatimos, es una de las copias que prepara el Superintendente General la que se retiene en el archivo de la Junta Insular, es decir, la ley expresamente señala los deberes ministeriales que tiene que cumplir tanto el Superintendente General como la Junta Insular.
Sostenemos que la inscripción se consuma el día de las inscripciones si la petición no ha sido protestada. Es la ley la que expresamente así lo reconoce, y determina a tenor de todos sus preceptos. Lo que no tenemos derecho a resolver, por interpretación, es que él legislador no quiso decir lo que sus palabras expresamente dicen y en esa forma establecer un poder implícito que la ley no concede a la Junta Insular. Sostenemos que la ley es clara y libre de toda ambigüedad y que, por tanto, no debemos menospreciar su letra bajo el pretexto de cumplir su espíritu. Artículo 13, Código Civil.
Lo que sí dice la Ley de Inscripciones, expresamente, en su sección 11, es que el original de la petición de inscripción se enviará al Superintendente General de Elecciones (no a la Junta) “para preparar la lista de votantes” a que se refiere la sección 27 de la Ley Electoral. El Superintendente General tiene el deber legal de preparar las listas provisionales tomando los datos de los originales de dichas peticiones, sin intervención de clase alguna de la Junta Insular y ese deber es claramente ministerial.
*338Ni hemos dicho ni sostenemos qne las Jnntas de Inscrip-ción “tengan más poderes qne la Junta Insular de Eleccio-nes que las nombra.” En primer término la Junta Insular no las nombra, y en segundo, rechazaríamos cualquier propo-sición que tendiera a sostener que las Juntas de Inscripciones tengan poder implícito o expreso para cancelar inscripciones.
Es fácil decir que los electores comprendidos en las 85,019 peticiones, cuando éstas sean canceladas por la Junta Insular, pueden ejercitar acciones independientes para obtener ser repuestos en las listas de electores. La ley no provee dicho remedio y, además, no debemos olvidar que se trata de un pueblo pobre y en gran parte analfabeto. Las inscripciones, de acuerdo con la ley (no nos cansamos de repetirlo), ya terminaron. Aquellos que tienen su certificado de inscripción, sin protesta alguna al dorso, tienen que presumir que el próximo paso que tienen que dar es votar el día de las elecciones. Nuestra opinión no resuelve que pueden votar sino que ellos pueden ser excluidos de las listas o recusados y sus votos anulados por las cortes. Esto puede obtenerse por los distintos partidos políticos afectados. Ellos pueden, si desean evitar el voto fraudulento, o eliminarlo o anularlo acudiendo, a las cortes de justicia. La ley concede suficientes remedios para cerrar las puertas al fraude. Lo que no concede es remedio alguno al elector a quien la Junta ha cerrado la puerta, cancelando su .inscripción sin el debido procedimiento de ley, para obtener que su nombre sea incluido de nuevo en las listas electorales.
El caso de Scott v. Vaughn, 168 N. W. 709, único citado para sostener la contención de los demandados, no es aplicable a los hechos del que resolvemos y a las leyes que interpreta-mos. Expresamente la Constitución de Michigan disponía que el Secretario de Estado al recibir la petición de enmienda él procedería a determinar “si había sido firmada por el nú-mero requerido de electores cualificados, y si ha sido firmada se someterá la enmienda a los electores en las próximas elec-*339ciones . . . Se le concedía, por tanto, nn poder expreso para determinar si la petición estaba en forma legal o no. ■Además, es obvio qne si él rechaza la petición tiene qne noti-ficar a los interesados.
Desde el pnnto de vista de la opinión contraria, aceptamos qne el presente no es nn pleito de clase ya qne la determina-ción de la validez de cada petición depende de distintos he-chos. Empero, desde el pnnto de vista en qne nosotros hemos enfocado el problema sí lo es, pnes la cancelación en masa, sin vista, sin notificación, sin cumplirse con ningún requisito de ley por la Junta Insular afecta en la misma forma a 85,019 electores.
Reconocemos qne un auto de mandamus no debe ex-pedirse a menos qne el deber a cumplir sea claramente ministerial. Sostenemos qne aquí lo es. El Procurador General en representación del Superintendente General de Elecciones se ha allanado a la petición porque admite qne su deber es ministerial y qne la cancelación de una inscripción corresponde a las cortes y no a la Junta Insular. Si ese es su criterio — y sostenemos qne es correcto — no necesita orden alguna, ni de la Junta ni de esta corte, para cumplirlo.
Estoy autorizado para decir que el Juez Asociado Sr. Snyder está conforme con esta opinión.

 “ Sección 25. — La Junta Insular de Elecciones llevará wn libro de re-gistro de electores, separadamente para cada precinto, haciéndose constar en él, por barrios y por orden al tabético de apellidos, oon arreglo a las fechas de sus respectivas inscripciones, el nombro, edad, color y dirección de toda persona ins-crita como elector con la fecha de su inscripción, y si fuere posteriormente ex-cluido y reinscrito, la fecha y motivo de su exclusión, y la fecha y motivo de su reinscripción.
‘ ‘ También se llevará un archivo, clasificado por municipios, precintos y barrios, por orden alfabético, de todas las peticiones de inscripción, cada una de las cuales llevará adjunto el original del certificado de inscripción corres-pondiente a la misma, así como los documentos que se refieren a la exclusión y reinscripción del mismo elector, si los hubiere, de modo que los documentos de este archivo sirvan para la comprobación de los asientos del registro.”
{( * * * x- * * *
“Sección 31. — El Superintendente General de Elecciones examinará e in-vestigará todas las peticiones para la exclusión de inscripciones que él reciba durante el tiempo que esta Ley requiere, y notificará por correo enviándoles co-pias de la recusación a las personas cuyas inscripciones sean o puedan ser re-cusadas para presentar evidencia en forma de contra-affidavits con el fin de mantener la legalidad de sus inscripciones, entendiéndose que la prueba del envío de dicho aviso por correo será la evidencia incontrovertible de tal extremo, y si se demuestra a satisfacción de la Junta Insular de Elecciones por la prueba *323sometida en esos casos, tal como anteriormente se autoriza por esta Ley, que es ilegal la inscripción contra la cual se ha hecho y presentado una petición de exclusión, el Superintendente General de Elecciones, deberá, si se le ordena por dicha junta, cancelar inmediatamente tal inscripción.” (Bastardillas nuestras.)


 Es conveniente hacer notar, para evitar cualquier confusión, que la in-tervención que por la Sección 31 se da a la Junta Insular se refiere únicamente al procedimiento de exclusión de electores que figuren en las listas provisionales de inscripciones y electores nuevamente inscritos, provisto por las secciones 2!) y 30 de la Ley Electoral, disponiéndose en la Sección 32 el derecho de apelación correspondiente para ante las cortes.


 "Sección 10. — La junta de inscripciones o cualquiera de sus miembros podrá investigar la verdad del contenido de la petición quedando autorizada para protestar la inscripción del elector haciéndolo asi constar al dorso de las mismas bajo su firma y el mismo juramento que prestó para ejercer su cargo. Estas peticiones así protestadas se trasmitirán a la corte municipal o de paz del respectivo municipio, para ser reconsideradas las inscripciones, debiendo ci-tarse al elector y al recusador para la vista de la recusación, los quo podrán aportar las pruebas correspondientes. Si la corte estimare que la inscripción os ilegal decretará la anulación de la misma, y si la recusación hubiere sido vi-ciosa, condonará a la persona que la hubiere hecho a sesenta días de cárcel poi-cada recusación y lo privará del derecho al voto por dos elecciones consecutivas, ordenando su eliminación de las listas electorales. Las decisiones finales de las cortes en esta materia, se verificarán a más tardar en el mes de junio del año de las elecciones.”


 “Sección 91. — La Junta Insular de Elecciones dará cuenta al Gober-nador del resultado • de las elecciones y el Gobernador declarará a la persona que reciba el mayor número de votos para cada cargo debidamente electa, y expedirá un certificado de elección en debida forma a dicha persona.”


 La Sección 27 de la Ley Electoral en lo pertinente dispone:
“Sección 27. — El Superintendente General de Elecciones hará preparar wao; lista para cada precinto, por barrios y por -orden alfabético, de los electores nue-vamente inscritos, expresándose en ella los nombres, edad, color, sexo y direc-ción de dichos electores. De esa lista se liarán copias, las cuales so enviarán por mensajero especial o por correo certificado no más tarde del treinta y una *337de marzo del año en que hubieren de celebrarse elecciones, al presidente de la junta local de elecciones del precinto electoral a que respectivamente correspondan y a los presidentes de las secciones y comités locales correspondientes de los partidos principales, y una copia se retendrá en el archivo de la Junta Insular de Elecciones. Inmediatamente que reciban dichas listas, los- presidentes de las juntas locales de elecciones fijarán una copia al público en sitio visible, accesible y protegido de la entrada a las oficinas de sus juntas respectivas; y guardarán la copia restante en el archivo de la junta local de elecciones.”